Citation Nr: 0624494	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-37 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for major depressive disorder.

2.  Entitlement to a disability rating higher than 10 percent 
for a disability of the lumbar spine.

3.  Entitlement to a disability rating higher than 10 percent 
for a disability of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney at law



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to March 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board also notes that in an August 2005 rating decision, 
the veteran was denied entitlement to a total rating based on 
unemployability due to service-connected disabilities.  The 
veteran disagreed with that decision and was sent a statement 
of the case.  In a cover letter sent with the statement of 
the case, he was informed of the requirement that he submit a 
substantive appeal to perfect his appeal with respect to this 
new issue.  The issue was not thereafter addressed in any 
written communication from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.  

The Board notes that in February 2005, the veteran's attorney 
requested that the RO provide the status of claims 
purportedly filed by the veteran in December 2003 for 
entitlement to service connection for right shoulder strain, 
left shoulder disability, cervical spine disability, thoracic 
wedging and high blood pressure.  The RO sent the attorney a 
letter in April 2005 stating that it did not have a copy of 
any such claim, and that she should submit a copy as soon as 
possible.  To date, nothing else has been received.  Should 
the veteran wish to pursue such claims, he should so inform 
the RO.

The veteran's former representative filed a motion to 
withdraw as counsel of record in December 2005.  That motion 
was granted by the Board in July 2006.  

The Board also notes that the veteran submitted additional 
evidence directly to the Board after the August 2005 
supplemental statement of the case.  However, he also waived 
his right to have this evidence initially considered by the 
RO. 


FINDINGS OF FACT

1.  The veteran's major depressive disorder is manifested by 
occupational and social impairment which most nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  The veteran's disability of the lumbar spine is 
manifested by limitation of motion that does not more nearly 
approximate moderate than slight; thoracolumbar spine flexion 
is greater than 60 degrees and the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees; 
neither muscle spasm nor guarding sufficient to result in an 
abnormal gait or abnormal spinal contour is present.  

3.  The veteran's disability of the cervical spine is 
manifested by limitation of motion that more nearly 
approximates moderate than slight with forward flexion 
greater than 15 degrees but less than 35 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for major depressive disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2005).

2.  The criteria for a disability rating higher than 10 
percent for a disability of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5237 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).

3.  The criteria for a 20 percent disability rating for a 
disability of the cervical spine have been met throughout the 
initial evaluation period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected major depressive disorder and disabilities 
of the lumbar and cervical spine.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's lumbar and cervical spine 
claims were received and initially adjudicated before the 
enactment of the VCAA in November 2000.  The notice required 
by the VCAA and the implementing regulation, to include 
notice that the veteran should provide any pertinent evidence 
in his possession, was provided in August 2001 and April 2005 
letters from the RO to the veteran and his representative.  

With respect to depression, a notice letter was provided in 
October 2002, prior to initial adjudication of the claim; 
however, this letter was deficient.  He was provided adequate 
VCAA notice in an April 2005 letter.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
claimed increased ratings, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted for the veteran's lumbar 
spine disability or psychiatric disability.  Consequently, no 
effective dates will be assigned, so the failure to provide 
notice with respect to that element of the claim was no more 
than harmless error.  With respect to the cervical spine 
disability, the Board has determined that an increased rating 
is warranted throughout the initial evaluation period, the 
earliest possible effective date for the increase.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Analysis

Major Depressive Disorder

The veteran is currently assigned a 30 percent rating for 
major depressive disorder under Diagnostic Code 9434.  Under 
that code, a 30 percent rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In this case, the Board finds that, although some of the 
criteria for the 50 percent rating are at least arguably met, 
the evidence overall is not consistent with the type and 
degree of symptoms or their effect that is contemplated for a 
50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In other words, the disability picture does not 
more nearly approximate the criteria required for a 50 
percent rating than it does the criteria for a 30 percent 
rating.  The Board will now discuss the criteria in detail.

The evidence does not show a flattened affect.  In VA mental 
health examinations conducted in December 2003 and November 
2004, the veteran was found to have only a mildly restricted 
affect.  

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  In both VA mental 
health examinations, the veteran was found to have no 
impairment of communication, and his speech was found to be 
within normal limits.  

The evidence is not consistent with panic attacks more than 
once a week.  In the December 2003 VA examination, the 
veteran was found to have no panic attacks, but was often 
anxious and worrying.  In November 2004, the veteran was 
described as appearing rather anxious, and he did complain of 
panic attacks.  He described these ongoing episodes as 
causing chest pain, rapid heart beat, intense fear, shortness 
of breath, and feeling like he is about to die, as well as 
hallucinatory experiences.  While it is conceded that the 
veteran currently experiences panic attacks, he reported that 
such panic attacks might occur every couple of weeks.  As 
noted above, the criteria for the 30 percent level contemplate 
panic attacks weekly or less often.  For a 50 percent rating, 
it is considered that panic attacks will occur more than once 
per week.  

The evidence is not consistent with impairment of short-and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks).  In December 2003, 
the examiner reported no current problems with memory 
impairment.  In November 2004, the veteran complained of some 
short term memory difficulty, such as forgetting acquaintances 
names, requiring him to write things down or set alarms for 
himself to remind him of things, and periodically losing 
things.  However, this appears to be more consistent with mild 
memory loss (such as forgetting names, directions, recent 
events), as contemplated for the 30 percent level.  The 50 
percent level requires impairment of both short and long term 
memory, and there is no contention or evidence to suggest 
that the veteran's memory is impaired to this extent.  

The evidence is not consistent with difficulty in 
understanding complex commands, or with impaired abstract 
thinking.  The veteran does not report such impairment, and 
there does not appear to be any objective evidence consistent 
with these criteria.  The Board notes that while both VA 
examiners reported complaints of poor concentration, both 
also found that there was no impairment of thought processes.  

The evidence is not consistent with impaired judgment.  The 
November 2004 VA examiner found that there was no obsessive 
or compulsive behavior, and that the veteran's impulse control 
appeared adequate.  The veteran denied any problems with 
temper.  The December 2003 examination showed no delusions or 
hallucinations.  The veteran was found to have adequate 
impulse control.  The November 2004 report showed no 
delusions, but noted that the veteran may experience 
hallucinations associated with sleep impairment.  
Nevertheless, there is no indication that these episodes have 
resulted in impaired judgment or that they characterize the 
veteran's waking state. 

The evidence is not consistent with disturbances of 
motivation and mood.  Although the veteran is clearly 
depressed, a depressed mood is one of the criteria for the 30 
percent level.  Disturbances of motivation and mood are 
obviously intended to be more severe than the experience of a 
depressed mood.  The December 2003 VA examiner found that 
symptoms of a depressed mood were present.  However, the 
veteran's daily experience was of a mild depression , though 
one day every week or two this further exacerbated with 
increased sadness, crying and irritability.  The veteran's 
depression was tied to his pain issues and improves when pain 
improves.  The examiner described the veteran as very polite 
and cooperative.  His behavior was appropriate.  He denied 
homicidal or suicidal thinking.  At one point in the past the 
veteran says that he attempted suicide, but the examiner 
found that he is not at all suicidal presently.     

The November 2004 report also described the veteran as 
extremely polite and cooperative.  His behavior was described 
as appropriate.  He denied any homicidal thinking.  Regarding 
suicidal thoughts, the veteran reported that earlier the same 
month, right after a panic attack, he did not want to live 
anymore due to the stress of the attack, but this passed and 
he has not had any suicidal thoughts since.  He reports that 
he had no intent on acting on such thoughts anyway, but 
simply did not want to go on living due to the stressing 
nature of his panic.  The veteran also reports feeling 
depressed or sad all of the time with almost daily crying 
spells and reduced sleep.  

Again, the Board notes that depression and sleep disturbance 
are included in the criteria for the 30 percent level.  This 
appears to accurately describe the veteran's mood on a daily 
basis.  While he apparently has periods of exacerbation of 
depression, which may approach the level contemplated for a 
50 percent rating, this does not appear to reflect his 
overall condition.  

With respect to a difficulty in establishing effective work 
and social relationships, the Board finds that, while the 
veteran does experience occupational and social impairment, 
and that this does on occasion approach the level described 
for the 50 percent level, overall, his symptoms more nearly 
approximate the 30 percent level. 

The Board notes that the criteria for the 30 percent level 
mention "occasional" decreases in work efficiency and 
"intermittent" periods of inability to perform occupational 
tasks.  This is in apparent contrast to the more consistent 
"reduced reliability and productivity" noted for the 50 
percent level.  The intermittent nature of the 30 percent 
level is consistent with the veteran's description, as 
related to the December 2003 examiner, that one day every 
week or two he experienced increased social withdrawal.  

While the veteran stated to the November 2004 examiner that 
he does not socialize much, stays to himself, and has reduced 
interest in things, and the December 2003 examiner noted 
decreased social activities and leisure pursuits, he also 
found that the veteran does not meet the criteria for social 
phobia.  At that time, he was able to maintain minimal 
personal hygiene and basic activities of living and was fully 
oriented.  The November 2004 examiner also noted that the 
veteran gets along adequately with his family and enjoys 
playing the keyboard and guitar, and attending church, 
although, consistent with the discussion above, these 
activities are subject to significant decline due to 
emotional symptomatology.  The veteran continues to be 
married to his wife of four years, but stated that he was 
concerned about his marriage because he did not want to 
burden his wife.  

The intermittent nature of the veteran's social and 
occupational impairment is also reflected in the Global 
Assessment of Functioning (GAF) scores recorded during the 
period on appeal.  GAF scores are based on a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

The veteran had a GAF score of 45, recorded in November 2004; 
a score of 55, recorded in February 2005; and a score of 60, 
recorded in May 2005.  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
This appears to be somewhat worse than the symptoms actually 
reported during the VA examinations.  Specifically, symptoms 
such as flattened affect and circumstantial speech are not 
shown in the veteran's case.  The veteran also has a single 
GAF score of 45, which is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Such symptomatology is clearly not shown on 
objective evaluation.  The Board also notes that the November 
2004 examiner who assigned the 45 score actually described 
the veteran's symptoms as "moderate" not severe.  While 
there is no official correlation between GAF scores and any 
particular rating, to the extent that the GAF scores are in 
conflict with the objective findings reported and discussed 
above, the Board places greater weight on the objective 
clinical findings.  

As discussed above, the veteran clearly has intermittent 
periods of worsening symptoms, which may at times approach 
the level required for a 50 percent rating.  However, such 
fluctuations are consistent with the description of the 30 
percent level.  Based on the evidence overall, the Board 
finds that the criteria for the 30 percent level more nearly 
match the type and degree of symptoms experienced by the 
veteran than those of the 50 percent level.  The Board 
accordingly finds that a rating higher than 30 percent is not 
in order. 




Lumbar Spine

The veteran is currently assigned a 10 percent rating for low 
back strain under Diagnostic Code 5237.  However, the period 
on appeal extends to the initial date of claim, March 19, 
1999.  Effective September 26, 2003, during the pendency of 
this claim, VA revised the rating criteria used to for 
evaluate diseases and injuries of the spine.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Accordingly, with respect to 
this issue and the cervical spine issue discussed below, the 
Board must consider the regulations in effect prior to 
September 26, 2003 in addition to the current regulations.  
However, the revised regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2005); VAOPGCPREC. 3-2000.

Under current Diagnostic Code 5237, a 10 percent rating is 
assigned when the evidence shows that forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or when the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; or when there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The current regulations provide specifically that normal 
forward flexion of the thoracolumbar spine is from zero to 90 
degrees, extension is from zero to 30 degrees, left and right 
lateral flexion are from zero to 30 degrees, and left and 
right lateral rotation are from zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  

In this case, range of motion of the thoracolumbar spine was 
measured on VA examinations in May 1999, December 2004 and 
November 2004.  Forward flexion was measured from 0 to 97 
degrees in May 1999, from 0 to 90 degrees in December 2003, 
and from 0 to 90 degrees in November 2004.  

The remaining measurements were the same for each 
examination.  Extension of the lumbar spine was measured to 
30 degrees.  Left lateral flexion was measured to 45 degrees; 
right lateral flexion was measured to 45 degrees; left 
rotation was measured to 45 degrees; and right rotation was 
measured to 45 degrees.

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2).  In this case it is 300 
degrees.

Based on such measured ranges of motion, the criteria for a 
20 percent rating are not met under the current version of 
the rating schedule, as forward flexion of the thoracolumbar 
spine exceeds and is not limited to 60 degrees, and the 
combined range of motion of the thoracolumbar spine exceeds 
and is not limited to 120 degrees.  The Board also notes that 
the May 1999 VA examiner found no muscle spasms; the December 
2003 examiner noted normal musculature, and noted spasms only 
associated with the cervical spine.  There was no reference 
to guarding.  The veteran's gait was found to be normal by 
the May 1999 and December 2003 examiners.  With respect to 
spinal contour, scoliosis, reversed lordosis, or abnormal 
kyphosis, the May 1999 and December 2003 VA examiners found 
no back deformity.  

Indeed, based on any of the recorded ranges of motion, the 
criteria for even the current 10 percent rating are not met, 
as forward flexion exceeds and is not limited to 85 degrees, 
and combined range of motion exceeds and is not limited to 
235 degrees.  Moreover, there is no muscle spasm associated 
with the lumbar spine, no reference to guarding, and there is 
no evidence or contention of vertebral body fracture with 
loss of 50 percent or more of the height.

Based on such findings, the criteria for a compensable 
disability rating are not met.  

While the schedular criteria for even the minimal compensable 
rating are not met, the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2005) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2005).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the veteran has consistently reported pain 
associated with the entire range of lumbar spine motion.  
This was reported by all three VA examiners in conjunction 
with range of motion measurements.  Accordingly, the Board 
finds that a 10 percent rating is in order based on 
additional functional impairment due to pain associated with 
motion of the lumbar spine.  

The Board has also considered the diagnostic codes included 
under the former version of the rating schedule to see of a 
higher rating is warranted.  Diagnostic Code 5295 applies to 
lumbosacral strain.  Under that code, a 10 percent rating is 
assigned where there is characteristic pain on motion and a 
20 percent rating is warranted if there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral in a standing position.  

In the veteran's case, while the December 2003 examiner noted 
that there were some muscle spasms with rotation of the neck 
after 30 degrees, there were no spasms noted on forward 
bending of the lumbar spine, and the May 1999 examiner found 
no muscle spasms at all.  As discussed above, lateral spine 
motion is not lost in either direction.  Accordingly, a 20 
percent rating is not warranted under the former criteria for 
evaluating lumbosacral strain.  As noted above, the veteran 
does have characteristic pain associated with motion of the 
lumbar spine, and therefore a 10 percent rating is warranted.  
As pain on motion is clearly contemplated for the 10 percent 
level under Diagnostic Code 5295, a higher rating for 
additional impairment due to pain on motion is not warranted.  
See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.14 (2005).

The Board has also considered other Diagnostic Codes under 
the former version of the rating schedule.  Diagnostic Code 
5293 applies to intervertebral disc syndrome.  However, based 
on the findings of the December 2003 examiner that the 
veteran experiences no radiating pain, and that neurological 
examination of the lumbar spine was normal, as were the 
veteran's reflexes and sensation, it does not appear that 
Diagnostic Code 5293 is appropriate.  Nor indeed is a rating 
on the basis of incapacitating episodes under the current 
version of the rating schedule.  Similar findings are shown 
on examination in May 1999.  At that time, straight leg tests 
were negative and reflexes were normal.  In addition, a 
November 2004 X-ray shows no evidence of significant 
degenerative disc disease.  

Diagnostic Code 5292 provides that limitation of motion of 
the lumbar spine warrants a 10 percent rating if it is slight 
or a 20 percent rating if it is moderate.  Based on the 
essentially normal measured ranges of motion discussed above, 
even with consideration of the Deluca factors, to include 
functional impairment due to pain, the Board concludes that 
the limitation of motion does not more nearly approximate 
moderate than slight.

The Board also notes that the veteran has been found to have 
arthritis of the lumbar spine.  However, Diagnostic Code 5003 
[arthritis, degenerative (hypertrophic or osteoarthritis)] 
rates by analogy to limitation of motion of the joint 
affected, which is essentially how the disability is now 
rated.  

The Board has considered whether there is any other schedular 
basis for granting this claim, to include whether a higher 
rating should be granted for any portion of the initial 
evaluation period, but has found none.  

Cervical Spine

The veteran is currently assigned a 10 percent rating for 
degenerative joint disease of the cervical spine under 
Diagnostic Code 5242.  Under that code, a 10 percent rating 
is assigned if forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; the 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or there 
is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the cervical spine is greater than 15 degrees but 
not greater than 30 degrees; the combined range of motion of 
the cervical spine is not greater than 170 degrees; or there 
is muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is warranted if forward flexion of the cervical spine is 15 
degrees or less or there is unfavorable ankylosis of the 
entire cervical spine. 

The current regulations provide specifically that normal 
forward flexion of the cervical spine is from zero to 45 
degrees, extension is from zero to 45 degrees, left and right 
lateral flexion are from zero to 45 degrees, and left and 
right lateral rotation are from zero to 80 degrees.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  

Under the former criteria, limitation of motion of the 
cervical spine warrants a 10 percent rating if it is slight, 
a 20 percent rating if it is moderate, or a 30 percent rating 
if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

On VA examination in November 2004, the veteran was able to 
flex his neck forward to 35 degrees; extension was to 30 
degrees; left lateral flexion was to 30 degrees; right 
lateral flexion was to 30 degrees; left lateral rotation was 
to 55 degrees; and right lateral rotation was to 55 degrees.  
This results in a combined range of motion of 235 degrees.  

Better results were produced on examination in December 2003.  
At that time, the veteran was able to flex his neck forward 
to 50 degrees; extension was to 40 degrees; left lateral 
flexion was to 40 degrees; right lateral flexion was to 40 
degrees; left lateral rotation was to 45 degrees; and right 
lateral rotation was to 45 degrees.  This results in a 
combined range of motion of 260 degrees.  

Similarly, in May 1999, the veteran was able to flex his neck 
forward to 50 degrees; extension was to 40 degrees; left 
lateral flexion was to 40 degrees; right lateral flexion was 
to 40 degrees; left lateral rotation was to 60 degrees; and 
right lateral rotation was to 60 degrees.  This results in a 
combined range of motion of 290 degrees.  

As discussed above, the May 1999 VA examiner found no muscle 
spasms; the December 2003 examiner noted normal musculature, 
and noted spasms only associated with lateral rotation of the 
neck beyond 30 degrees.  There was no reference to guarding.  
The veteran's gait was found to be normal by the May 1999 and 
December 2003 examiners.  With respect to spinal contour, 
scoliosis, reversed lordosis, or abnormal kyphosis, the May 
1999, December 2003, and November 2004 VA examiners found no 
back deformity.  Thus, while there is evidence of muscle 
spasms, those spasms are not shown to be severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

The reported ranges of motion do not justify more than a 10 
percent evaluation; however, with respect to the Deluca 
factors, the veteran has consistently reported pain 
associated with the entire range of cervical spine motion.  
This was reported by all three VA examiners in conjunction 
with range of motion measurements.  Accordingly, the Board 
finds that when all pertinent disability factors are 
considered, the limitation of motion is sufficient to warrant 
a 20 percent rating under the former or current criteria and 
that such an evaluation is warranted throughout the initial 
evaluation period.  The limitation of motion is clearly not 
sufficient to warrant a rating in excess of 20 percent under 
the former or current criteria.

The Board has also considered Diagnostic Code 5293, which 
applies to intervertebral disc syndrome.  However, while the 
veteran has complained of tingling in the upper extremities, 
an EMG study of the upper extremities, conducted in June 
2000, was normal bilaterally showing no evidence of 
radiculopathy or denervation injury.  Moreover, an MRI 
conducted in March 2003 showed no evidence of disc 
herniation, central canal or neural foraminal stenosis.  
Indeed, service connection is in effect specifically for 
degenerative joint disease of the cervical spine and not for 
degenerative disc disease.  Based on such findings, it does 
not appear that Diagnostic Code 5293 is appropriate.  Nor 
indeed is a rating on the basis of incapacitating episodes 
under the current version of the rating schedule.   

Based on the diagnosis of degenerative joint disease of the 
cervical spine, the Board has considered a rating under 
Diagnostic Code 5003 [arthritis, degenerative (hypertrophic 
or osteoarthritis)].  However, that code rates by analogy to 
limitation of motion of the joint affected, which is 
essentially how the disability is now rated.  

The Board has considered whether there is any schedular basis 
for granting a rating in excess of 20 percent during any 
portion of the initial evaluation period but has found none.  

Other Considerations

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disabilities and 
that the manifestations of the disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from any of 
the disabilities would be in excess of that contemplated by 
the schedular criteria.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

Finally, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to the 
claims denied herein because the preponderance of the 
evidence is against those claims.


							(CONTINUED ON NEXT PAGE)


ORDER

A rating higher than 30 percent for major depressive disorder 
is denied.

A rating higher than 10 percent for a disability of the 
lumbar spine is denied.

A 20 percent rating, but not higher, for a disability of the 
cervical spine is granted throughout the initial evaluation 
period, subject to the criteria applicable to the payment of 
monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


